 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:17-CR-400-RFB-(VCF)
                                                     )
 9                          Plaintiff,               )
                                                     )
10           v.                                      ) Preliminary Order of Forfeiture
                                                     )
11    JEFFREY RITCHEY,                               )
                                                     )
12                          Defendant.               )
13          This Court finds that defendant Jeffrey Ritchey pled guilty to Count One of a One-Count

14 Criminal Indictment charging him with Theft of Government Property in violation of Title 18,

15 United States Code, Section 641. Criminal Indictment, ECF No. 1; Memorandum in Support of

16 Guilty Plea Without Plea Agreement, ECF No. 25; Change of Plea, ECF No. __.

17          The in personam criminal forfeiture money judgment is any property, real or personal,

18 which constitutes or is derived from proceeds traceable to violations of Title 18, United States

19 Code, Section 641, a specified unlawful activity as defined in Title 18, United States Code,

20 Section 1956(c)(7)(D), or a conspiracy to commit such offense, and is subject to forfeiture

21 pursuant to Title 18, United States Code, Section 981(a)(1)(C) with Title 28, United States Code,

22 Section 2461(c) and Title 21, United States Code, Section 853(p).

23          This Court finds that Jeffrey Ritchey shall pay an in personam criminal forfeiture money

24 judgment of $50,038 to the United States of America, pursuant to Fed. R. Crim. P. 32.2(b)(1)

25 and (2); Title 18, United States Code, Section 981(a)(1)(C) with Title 28, United States Code,

26 Section 2461(c); and Title 21, United States Code, Section 853(p).
 1          This Court finds that the United States of America may amend this order at any time to

 2 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

 3 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 4          The in personam criminal forfeiture money judgment complies with Honeycutt v. United

 5 States, ___U.S.___, 137 S. Ct. 1626 (2017).

 6          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

 7 United States recover from Jeffrey Ritchey an in personam criminal forfeiture money judgment

 8 of $50,038.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

10 of this Order to all counsel of record and three certified copies to the United States Attorney’s

11 Office, Attention Asset Forfeiture Unit.

12          DATED this 1st          November
                       ___ day of ________________, 2018.

13

14

15                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26




                                                     2
 1                                    PROOF OF SERVICE

 2        A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3 October 31, 2018.

 4                                                            /s/ Heidi L. Skillin
                                                             HEIDI L. SKILLIN
 5                                                           FSA Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 3
